Citation Nr: 1452240	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a back disability characterized as degenerative joint disease (DDD) of the lumbar spine, excluding a period during which a temporary total disability rating was assigned. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel





INTRODUCTION

The Veteran had active duty for training from September 2000 through February 2001, and had active service from December 2002 through July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran's VA electronic files (virtual VA and VBMS) were reviewed in preparation for this decision.


FINDINGS OF FACT

1.  The Veteran's back disability has been manifested by forward flexion greater than 60 degrees, but not by abnormal gait, abnormal spinal contour, ankylosis, or other manifestations of more than mild back disability, except during a period when a total rating was assigned.

2.  Symptoms of neurologic impairment cannot serve as a basis for a higher initial rating for service-connected back disability, because separate grants of service connection and separate ratings have been awarded for neurologic manifestations of service-connected back disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a back disability have not been met, following a period during which a temporary total rating was assigned.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in March 2007, the Veteran was granted service connection for a back disability.  In October 2008, the Veteran sought an increased rating for her back disability.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  

The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Here, the Veteran has claimed that her service-connected back disability, characterized as lumbar DDD, has increased in severity, and required surgical treatment.  The Veteran's lumbar spine DDD was initially rated under 38 C.F.R. § 4.71a, DC 5237, for purposes of the March 2007 rating decision.  In a May 2009 rating decision, the RO rated the disability under 38 C.F.R. § 4.71a, DC 5243.  

The Board will consider both. 

The rating criteria under DC 5237 and DC 5243 require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The rating criteria provide a 10 percent disability rating when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees, or where the combined range of motion is greater than 120 degrees.  If forward flexion is limited to 30 degrees, a 20 percent evaluation is authorized.  Higher ratings are warranted with increased limitation of motion; if there is unfavorable ankylosis of the entire spine, a 100 percent evaluation may be assigned.  

If intervertebral disc disease (IVDS) is present, incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrant a 10 percent evaluation; with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The 20 percent rating for intervertebral disc syndrome requires incapacitating episodes of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  

For VA purposes, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Neurologic disabilities are separately rated.

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the medical evidence of record, the Veteran stated, in October 2008, that she required surgery for her back, and that her disability should be considered more than 10 percent disabling.  

The Veteran private provider, Dr. McM, confirmed that she had surgical treatment.  A total disability evaluation was assigned from October 21, 2008, the date of the surgery, for six months, until May 1, 2009.  A 10 percent evaluation was again assigned.  

On VA examination conducted in May 2009, the Veteran had a normal gait and posture.  There was no muscle spasm or tenderness, but there was pain with motion at the thoracic sacrospinalis, both on the left and on the right.  Forward flexion was to 90 degrees.

In June 2009 notice of disagreement with the 10 percent evaluation assigned from May 1, 2009, the Veteran stated that, although she had range of motion to 90 degrees of flexion of the back, she was unable to continue activity which involved the low back for very long at a time, noting the VA examiner's opinion that low back pain cause "severe" restriction of activities such as chores, shopping, and bathing.  

Dr. McC noted in June 2009 that the Veteran was able to twist to 20 degrees.  She was able to hop.  On forward flexion, she was able "to bring her fingertips to the mid-leg."  At that treatment visit, Dr. McC noted that the Veteran remained 100 percent disabled, explaining that, although she was able to perform activities of daily living and personal hygiene, the Veteran was, however, "unable to fully complete in the work area because prolonged activities of any sort bother her."  

Dr. McM also provided a June 2009 letter stating that the Veteran could function "gently" at home, but had limitations of lifting, twisting, bending, working overhead, and prolonged sitting.

In a statement provided by the Veteran's representative in January 2013, the representative indicated that she was not claiming to "still" be totally disabled.  The representative noted that the statement that the June 2009 statement that the Veteran was totally disabled in June 2009 was based on the fact that she was still recovering from her back surgery.  The representative confirmed that the Veteran had returned to work.  However, the representative did not state when the Veteran returned to work, nor did the representative state the date on which the Veteran felt she was no longer totally disabled following her surgery.

On VA examination conducted in March 2013, the Veteran had forward flexion to 80 degrees, with painful motion beginning at 80 degrees.  She had extension ending at 20 degrees, with pain at that point.  The range of motion and painful motion was unchanged on repetitive testing.  The Veteran reported some interference with sitting, standing, or weight-bearing due to back pain.  Some guarding and or muscle spasm was present, but it did not result in abnormal gait or spinal contour.  The Veteran was not using any assistive device.  She reported that her back pain increased with bending, lifting, prolonged sitting, standing, or walking at work.  The examiner noted, in a September 2014 addendum, that the Veteran could have additional pain, weakness, fatigability, or other symptoms with flare-ups, but the extent of such increase in symptoms would be speculative unless VA examination was conducted during a flare-up.  

Additional requests for records were directed to Dr. McM, but no records dated later than June 2009 were received. 

The private provider's June 2009 treatment note does not provide the forward flexion in range of degrees.  However, that note reflects that the Veteran was able to complete heel-to-toe walking, and was able to hop.  This evidence is consistent with the May 2009 VA examination, which reflected that the Veteran had 90 degrees of active forward flexion, but had pain on active motion.  The May 2013 VA examination reflects that the Veteran had forward flexion to 80 degrees.  

Each of the VA examination reports, the private physician's records and statements, and the Veteran's own June 2002 statement, demonstrates that the Veteran's forward flexion remained greater than 60 degrees at all times during the pendency of this appeal, excluding the period during which a total evaluation is assigned.  The Veteran does not allege, nor does the record reflect, that she missed work prior to or following the surgical treatment of the service-connected disability, other than during a period when a total disability rating remained in effect.  The Veteran does not allege, nor does the record reflect, that she had periods of incapacitation after May 2009, when the temporary total evaluation terminated.  

The weight of the evidence is favor of a 10 percent evaluation, as the Veteran consistently reported back pain or demonstrated mild limitation of motion.  The Veteran contends that she is entitled to a 20 percent evaluation.  However, the Veteran does not report any back disability symptoms after May 1, 2009, that are not encompassed in the criteria for a 10 percent evaluation.  The Veteran contends that she is entitled to an increased evaluation to 20 percent based on pain, in addition to the limitation of motion.  However, the disability criteria under DCs 5237 and 5243 are interpreted as encompassing pain which limits motion when the degree of retained motion is evaluated.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  That is, the disability criteria under DCs 5237 and 5243 are interpreted as encompassing pain which limits motion when the degree of retained motion is evaluated, even though there may be pain during some portion of the retained motion.  

It is important for the Veteran to understand that the VA disability evaluation must be assigned on the basis of objective findings of limitation of motion.  In the absence of objective evidence that the Veteran manifested less than 60 degrees of range of motion at any time during the appellate period, or manifested incapacitating episodes as defined by VA, or manifested some other signs or symptoms of a more severe disability, an evaluation is excess of 10 percent is not authorized by the rating criteria.  

The Board notes in particular that a separate, compensable, 20 percent evaluation is in effect for neurological manifestations associated with the service-connected DDD in each lower extremity, so that the Veteran's service-connected back disability, when considered in context of her total disability, is, in fact rated as generally 50 percent disabling, since the service-connected back disability and associated neurologic manifestations are her only service-connected disabilities.  The signs and symptoms of neurologic disability in each lower extremity cannot, therefore, serve to warrant an increased evaluation in excess of 10 percent for service-connected DDD, as that would constitute compensating the Veteran twice for the same signs and symptoms of disability.  38 C.F.R. § 4.14.  The neurological problem that is at 40%, based on a review of the evidence as whole, appears to be the Veteran major problem. 

As no additional records from the Veteran's private provider disclose limitation to less than 60 degrees of forward flexion, and there is no other evidence, lay or medical reflecting occupational impairment of greater severity, VA has no basis on which to assign an initial evaluation in excess of 10 percent.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extraschedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Veteran's symptoms of back disability, including pain, limitation of motion, occupational impairment, decreased strength, decreased toleration of sitting, driving, walking and other activities, is encompassed in the 10 percent evaluation assigned under DC 5237.  A rating could be assigned based on incapacitating episodes, but the Veteran does not allege, and the record does not disclose, that there were incapacitating episodes, other than the period for which a total rating is in effect.  

The Board concludes that all symptoms of the Veteran's back disability are encompassed in the initial 10 percent evaluation for back disability, excluding the period during which a total disability rating was assigned, and excluding the symptoms attributed to neurologic disability of the lower extremities, which are separately rated.  The criteria for consideration of an extraschedular rating are not met.  Referral to the agency of original jurisdiction for such consideration is not required.  

While is it clear the Veteran is having problems with this disability, it is important for the Veteran to understand if she did not have problems with this disability the 50% evaluation for the back problem (as a whole - including the legs) could not be justified, let alone a higher evaluation.  A 50% evaluation, very generally indicating a 50% reduction in the Veteran's ability to work, is a highly significant disability evaluation that will, by definition, cause the Veteran many problems. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional signs or symptoms of the service-connected disabilities that have not been attributed to a specific service-connected disability, and the combined 50 percent rating encompasses all signs and symptoms of disability reflected by the record.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to notify and assist

In this case, the Veteran has submitted an appeal regarding the initial rating assigned for back disability following the initial grant of service connection for that disability.  As the initial claim for service connection has been substantiated, the notice required to meet the duty to assist is considered satisfied.  The Veteran does not allege prejudiced due to any lack of notice.  No defect in notice is apparent from the record. 

Next, VA has a duty to assist the Veteran in the development of a claim.  Service medical records are associated with the claims file.  VA examinations were conducted.  The Veteran identified pertinent private treatment records and those records were obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not identified any additional evidence required to adjudicate the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

ORDER

The appeal for an initial evaluation in excess of 10 percent for back disability, excluding a period during which a total temporary rating was assigned, is denied.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


